Exhibit 10.2

 

Execution Copy

 

EMPLOYEE CONFIDENTIALITY,

 

NONCOMPETITION AND INVENTION AGREEMENT

 

This Agreement effective as of the 10th day of July, 2017 (Effective Date) by
and between OSIRIS THERAPEUTICS, INC., a corporation having a place of business
at 7015 Albert Einstein Drive, Columbia, Maryland 21046 (hereinafter “Osiris” or
the “Company”), and Linda Palczuk (hereinafter “Employee”);

 

NOW THEREFORE in consideration of the Company’s Agreement to employ Employee and
other good and valuable consideration, the parties hereto agree as follows:

 

1.                                      Confidentiality.

 

(a) Confidential Information Defined.

 

Employee acknowledges that by reason of her duties as an employee of the Company
she has or will have access to and will learn about certain Confidential
Information (defined below).  As used in this Agreement, “Confidential
Information” means all non-public and proprietary information from or about the
Company or its subsidiaries, affiliates, joint ventures, customers, or
investors, in spoken, printed, electronic or any other form or medium, related
directly or indirectly to present or future business, operations, services,
products, research, inventions, discoveries, drawings, designs, plans,
processes, models, technical information, facilities, methods, assays, data,
chemical formulas, instrumentation, trade secrets, copyrights, all copyrightable
works, software, source code, systems, unpublished patents, procedures, manuals,
specifications, any other intellectual property, confidential reports, price
lists, pricing formulas, customer lists, financial information (including, but
not limited to, the revenues, costs, or profits associated with any products or
services), business plans, lease structure, contract terms, projections,
prospects, opportunities or strategies, acquisitions or mergers, advertising or
promotions, personnel matters, legal matters, any other confidential and
proprietary information.

 

Employee understands that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is to be known or used.

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

1

--------------------------------------------------------------------------------


 

Employee understands and agrees that Confidential Information includes
information developed by her in the course of her employment by the Company as
if the Company furnished the same Confidential Information to the Employee in
the first instance.

 

Confidential Information shall not include information that: (a) is already
generally available in the public domain at the time of disclosure; (b) was, as
between Employee and the Company, lawfully in the Employee’s possession prior to
employment by the Company ; (c) is received by Employee independently from a
third party free to lawfully disclose such information to Employee; or (d) is
disclosed in response to a valid order of a court or other governmental body of
the United States or any political subdivisions thereof, but only to the extent
of and for the purposes of such order and only if the recipient first notifies
the Company of the order and permits the Company to seek an appropriate
protective order.

 

(b) Disclosure and Use Restrictions.   Employee agrees to keep in strict
confidence and not, either directly or indirectly, to make known, communicate,
divulge, reveal, furnish, make available or use any Confidential Information,
except for use in the Employee’s regular authorized duties on behalf of the
Company.  Employee acknowledges that all documents and other property including
or reflecting Confidential Information furnished to Employee by the Company or
otherwise acquired or developed by the Company shall at all times be the
property of the Company.  Employee agrees that upon termination of Employee’s
employment with the Company, for any reason, Employee shall return to the
Company any such documents or other property (including copies, summaries or
analyses of the foregoing) containing Confidential Information which are in her
possession, custody or control.

 

The obligations of Employee under this Section are in addition to, and not in
limitation of or pre-emption of, all other obligations of confidentiality which
she may have to the Company under general legal and equitable principles.

 

Employee understands and acknowledges that her obligations under this Agreement
with regard to any particular Confidential Information shall commence
immediately upon the Employee first having access to such Confidential
Information and shall continue during and after her employment by the Company
until such time as such Confidential Information has become public

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

2

--------------------------------------------------------------------------------


 

knowledge other than as a result of the Employee’s breach of this Agreement or
breach by those acting in concert with the Employee or on the Employee’s behalf.

 

(c) Defense Trade Secrets Act.  Pursuant to 18 USC § 1833(b), an individual may
not be held liable under any criminal or civil federal or state trade secret law
for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, an individual suing an entity for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.  Nothing in this Agreement or any other Agreement between Employee
and Company, restricts or prohibits Employee from initiating communications
directly with, responding to any inquiries from, providing testimony before,
providing confidential information to, reporting possible violations of law or
regulation to, or from filing a claim or assisting with an investigation
directly with a self-regulatory authority or a government agency or entity,
including the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  Employee does
not need the prior authorization of Company to engage in such conduct, and
Employee does not need to notify Company that Employee has engaged in such
conduct.

 

2.                                      Restrictive Covenants.

 

(a) Acknowledgement.

 

Employee acknowledges that her access to and knowledge of the Confidential
Information would be valuable to a competitor of the Company.

 

Employee further understands and acknowledges that the Company’s ability to
reserve the Confidential Information for the exclusive knowledge and use of the
Company is of great

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

3

--------------------------------------------------------------------------------


 

competitive importance and commercial value to the Company, and that improper
use or disclosure by Employee is likely to result in unfair or unlawful
competitive activity.

 

Employee also acknowledges that the Company markets, distributes, and sells its
products throughout the United States.

 

(b) Non-Competition.

 

Because of Company’s legitimate business interest to protect these vital
interests of the Company and the good and valuable consideration offered to
Employee, Employee agrees that from the date of this Agreement through (A) the
six month anniversary of the date on which her employment is terminated by the
Company if terminated pursuant to Section 5.2(a)(i) or Section 5.2(a)(iii) of
Employee’s employment agreement or (B) the first anniversary of the date on
which her employment with the Company terminates for any reason other than
pursuant to Section 5.2(a)(i) or Section 5.2(a)(iii) of Employee’s employment
agreement, she shall not, directly or indirectly: (i) become employed by or
affiliated with any corporation, partnership or other entity in a division or
business line which is competitive with the Business of the Company (as defined
below) (except that Employee may purchase up to five percent of the outstanding
capital stock of a company that has common stock quoted on a national stock
exchange or the over-the-counter market, so long as Employee has no active
participation in the business of such company); (ii) solicit sales of, or sell,
deliver or provide, any product or service of the kind and character sold,
delivered or provided by the Company; (iii) solicit, attempt to solicit, or seek
to divert from the Company the business or patronage of any Company customer,
vendor or partner, or actively sought prospective customer, vendor, or partner,
with whom Employee had contact on behalf of the Company, or confidential
information regarding,  in the 24-month period immediately preceding Employee’s
separation from the Company; or (iv) induce, suggest, assist in, influence the
engagement, or hire, by any competitor of the Company, of any employee of the
Company, or otherwise cause or encourage any person, corporation, partnership or
other entity having an employment or independent contractor relationship with
the Company to sever such relationship with the Company.

 

Employee’s obligations and covenants under this Section 2 shall be limited to
the United States.  For the purposes of this Section 2, the Business of the
Company shall mean the research,

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

4

--------------------------------------------------------------------------------


 

design, development, manufacture, commercialization, and/or selling of
regenerative medicine and biosurgery products for wound care, orthopedics, and
sports medicine including, but not limited to, products for the repair,
replacement or regeneration of human tissues and/or the induction of or direct
use of human cells and their progeny, including without limitation the research,
development and commercialization of cellular transplants and cell-matrix
products utilizing human cells and their progeny.  For the avoidance of doubt,
nothing in this Section 2 shall restrict Employee from securing a role as a
commercial executive with a pharmaceutical company that does not directly
compete with the Company following the termination of Employee’s employment with
the Company.

 

If any restriction set forth in this Section 2 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

3.                                      Inventions.

 

Employee hereby assigns and agrees to assign to the Company, its successors,
assigns or nominees, all of her rights to any discoveries, inventions and
improvements, whether patentable or not, conceived or reduced to practice,
either solely or jointly with others, by Employee while in the Company’s employ,
whether in the course of her employment with the use of the Company’s time,
material or facilities or that is in any way within or related to the existing
or contemplated scope of the Company’s business.

 

Upon request by the Company with respect to any such discoveries, inventions or
improvements, Employee will execute and deliver to the Company, at any time
during or after her employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the Company
may desire, and all proper assignments therefore, when so requested by and at
the expense of the Company, but without further or additional consideration. 
Notwithstanding any other provision of this Section 3, the Company’s rights with
respect to any discoveries, invention or improvements shall be subject to the
rights of Case Western Reserve University under any license agreement between it
and the Company entered into subsequent to the date of this Agreement.

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

5

--------------------------------------------------------------------------------


 

4.                                      Severability.  Should any provision of
this Agreement be held by a court of competent jurisdiction to be enforceable
only if modified, or if any portion of this Agreement shall be held as
unenforceable and thus stricken, such holding shall not affect the validity of
the remainder of this Agreement, the balance of which shall continue to be
binding upon the Parties with any such modification to become a part hereof and
treated as though originally set forth in this Agreement.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

5.                                      Intentionally Omitted.

 

6.                                      Entire Agreement and Modification.  This
Agreement, along with the employment agreement between the Company and Employee,
constitutes the entire and exclusive Agreement between Employee and the Company
pertaining to the confidentiality, use of Confidential Information,
non-competition and inventions and supersedes any prior or contemporaneous
agreements, representations and understandings of the parties with respect
thereto.  No supplement, modification or amendment of this Agreement shall be
binding upon the Company unless set forth in a written agreement executed by the
Company.

 

7.                                      Intentionally Omitted.

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

6

--------------------------------------------------------------------------------


 

8.                                      Notice.  During the term of employee’s
obligations pursuant to Section 2 hereof: (a) if and when Employee’s employment
with Company terminates, Employee agrees to provide to any subsequent employer a
copy of this Agreement and (b) in addition, Employee authorizes Company to
provide a copy of this Agreement to third parties, including but not limited to,
Employee’s subsequent, anticipated or possible future employer.

 

9.                                      Governing Law.  This Agreement shall be
interpreted and enforced in accordance with the laws of the State of Maryland
without regard to conflict of law principles. Any action or proceeding by either
of the parties to enforce this Agreement shall be brought only in a state or
federal court located in the State of Maryland. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

 

10.                               Warranty.  Employee represents and warrants to
the Company that she is not party to or bound by any agreement or commitment
with any other corporation or entity which imposes any obligations or
restrictions on her with respect to confidentiality, non-competition or the
ownership of inventions and discoveries, or, if there is such an agreement or
commitment, Employee has disclosed it in writing to the Company, and has been
and will remain in compliance with its terms.  The Company shall have no
obligation to defend Employee in connection with any such agreement or
commitment, or claim by a third party that Employee is bound by any such
obligation or restriction.

 

11.                               Review of Agreement.  Employee acknowledges
that she has read this Agreement, has had the opportunity to review this
Agreement with her counsel prior to signing, and understands the restrictions
and other provisions contained herein.  Subject to the employment agreement
between the Company and Employee, Employee further acknowledges and agrees that
this Agreement does not constitute an agreement by the Company to employ
Employee for a period of time and that Employee is an employee at will of the
Company.

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
indicated below.

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

By:

/s/ Richard Skow

 

 

 

 

Title:

General Counsel

 

 

 

 

DATED:

June 24, 2017

 

 

 

 

 

EMPLOYEE:

 

 

 

Signed Name:

/s/ Linda Palczuk

 

 

 

 

Printed Name:

Linda Palczuk

 

 

 

 

DATED:

June 24, 2017

 

Employee Initials

LSP

 

 

Date  

6/24/17

 

8

--------------------------------------------------------------------------------